DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-6, 11, 18, 20-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/29/2022.  Claims 7-10 and 14-16 have been cancelled in the reply filed on 08/29/2022.
Applicant’s election without traverse of claims 12-13, 19, and 22-27 in the reply filed on 08/29/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-13, 19, 22-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high-strength” in claims 12-13, 19, 22-23, and 25-27 is a relative term which renders the claim indefinite. The term “high-strength” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear to the examiner how the term “high-strength” is meant to be limiting the strength of the material, if the yield strength, tensile strength, fatigue strength, or another property is meant to be limited and to what ranges the properties are intended to be limited to.  The examiner interprets the instant claims to be met by any magnesium alloy with a strength that could be considered high by one of ordinary skill in the art.
The term “profile” in claims 12-13, 19, and 22-27 renders the claims indefinite because it is unclear to the examiner what definition applicant intends for the term “profile” to have, the examiner notes that the instant specification defines that in some embodiments the alloy profile can be in the form of “a bar, a pipe, a profile, or a plate” [page 4, instant spec] which makes it unclear what a profile is being defined as if a profile can be defined as a profile.  The examiner interprets the term “magnesium alloy profile” to be met by any part or component comprising a magnesium alloy absent a specific indication to the contrary.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12-13, 19, 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 101914737 B, machine translation referred to herein as English equivalent) herein Chen, in view of Kuwabara et al. (US 2013/0209195 A1) herein Kuwabara, in further view of Rahim et al. (A Review of Recycling Aluminum Chips by Hot Extrusion Process) herein Rahim.
Regarding claim 12:
Chen modified by Kuwabara and Rahim does not specifically disclose the instantly claimed phases or their volume fractions, number densities, or aspect ratios, however the examiner submits that overlapping values for these claimed features would naturally flow from the processing of Chen modified by Kuwabara and Rahim.  The examiner notes that the instant application achieves the instantly claimed alloy profile through performing the processing steps shown below in Table 1 on an alloy comprising a composition [page 8, instant spec] shown below in Table 2.
Chen teaches a high-strength magnesium alloy material [abstract, Chen] that comprises a composition shown below in Table 2 and undergoes a processing shown below in Table 1.  Chen does not specify the use of Zn or Mn however the examiner submits that the use of Zn and Mn would have been obvious in view of Kuwabara.  Kuwabara teaches a magnesium alloy that adds Zn in an amount of 0.1-6% by mass in order to improve heat resistance and creep property [0017, Kuwabara] and adds Mn in an amount of 0.1-2% by mass in order to improve mechanical characteristics, casting performance, corrosion resistance, and in particular improving the strength of the alloy [0019, Kuwabara].  The examiner submits it would have been obvious to one of ordinary skill in the art to modify Chen with the use of Zn in an amount of 0.16-6% by mass and Mn in an amount of 0.1-2% by mass in order to improve heat resistance, creep property, mechanical characteristics, casting performance, and corrosion resistance.  
Chen does not specify performing a straightening step after extrusion however the examiner submits that this step would have been obvious to one of ordinary skill in the art in view of Rahim.  Rahim teaches extruding a billet followed by performing a straightening step on the extrusion prior to aging to correct any twisting that may occur after the extrusion process [pages 762-763, Rahim].  The examiner submits it would have been obvious to one of ordinary skill in the art to perform straightening after the extrusion and before the aging step of Chen in order to correct any twisting as taught by Rahim.
The examiner submits that properties and microstructures that overlap with the instantly claimed magnesium alloy properties and microstructure would naturally flow from the magnesium alloy of Chen modified by Kuwabara and Rahim because the magnesium alloy comprises an overlapping composition and undergoes an overlapping processing method with the composition and processing method of the instant application.  See MPEP 2145 and 2144.05(I).
The examiner notes that the instant application discloses that the homogenization step of performing a solid solution treatment at a temperature lower than a melting point of a second phase and increasing the temperature into a melting temperature range of the second phase and maintaining the temperature of a solid solution after the second phase is fully solid-solved can be achieved through heating to 400-510°C for 2-24 h and then increasing the temperature to 510-560°C and maintaining for 2-20 h [pages 9-10, instant spec].
The examiner notes that the overlap of the aging treatment temperatures of the instant application and Chen is prima facie obvious.  See MPEP 2144.05(I).
Table 1
Manufacturing
Instant application
Chen
Casting
Semi-continuous [page 9]
Semi-continuous [0004]
Homogenization
Two steps [page 10, claim 13, claim 19]:
400-510°C for 2-24 hours, preferably 410-500°C for 2-24 hours
510-560°C for 2-20 hours, preferably 520-550°C for 3-15 hours
Homogenization in two steps [0005]:
445-455°C for 5 hours
535-545°C for 15 hours 
Extrusion
Not specifically limited, can be conventional [page 10]
Extrusion [0004], where extrusion takes place after homogenizing of the ingot and before aging [0004, 0013, 0017, 0020-0021]
Straightening
Not specifically limited [page 10]
Not specified
Aging
One of the following methods [page 10 and claim 12]:
Isothermal aging at 150-250°C
First aging at 120-160° and then 160-250°C
First aging at 400-500°C and then 150-250°C
Aging at 220° for 20 hours [0005]


Table 2

Instant application, mass% [page 8, claims 25-27]
Chen modified by Kuwabara, weight%
Gd
6-12 [page 8, claims 25-26]
6-13 [0004, Chen]
Y
2.5-8.5 [page 8, claims 25-26]
2-6 [0004, Chen]
Zn
0.2-2 [page 8, claims 25-26]
0.1-6 [0017, Kuwabara]
Mn
Alternative to Zr: 0.2-2 [page 8, claim 25]
1.2-1.5 [claim 26]
0.01-2 [0019, Kuwabara]
Zr
Alternative to Mn: 0.2-2 [page 8, claim 25]
Not specified [claim 26]
0.03-0.8 [0004, Chen]
0.01-4 [0019, Kuwabara]
Mg and impurities
Balance [page 8, claims 25-26]
Balance [0004, Chen]


Regarding claim 13, as discussed above Chen modified by Kuwabara and Rahim discloses homogenization temperature ranges and homogenization durations that fall within the instantly claimed homogenization temperature and duration ranges.
Regarding claim 19, as discussed above Chen modified by Kuwabara and Rahim discloses homogenization temperature ranges and homogenization durations that fall within the instantly claimed homogenization temperature and duration ranges
Regarding claims 22-24, as discussed above properties and microstructures that overlap with the instantly claimed magnesium alloy properties and microstructure would naturally flow from the magnesium alloy of Chen modified by Kuwabara and Rahim because the magnesium alloy comprises an overlapping composition and undergoes an overlapping processing method with the composition and processing method of the instant application.  See MPEP 2145 and 2144.05(I).
Regarding claims 25-26, as discussed above Chen modified by Kuwabara and Rahim discloses an alloy with an overlapping composition with the instantly claimed composition.  The examiner notes that the overlap of the magnesium alloy compositions of the instant application and Chen modified by Kuwabara and Rahim is prima facie obvious.  See MPEP 2144.05(I).
Regarding claim 27, Chen discloses using zirconium in a range of 0.3-0.8 wt% however does not specify a reason to limit the zirconium to this range.  Kuwabara discloses magnesium alloys for use in aircraft parts [0002, Kuwabara] wherein zirconium can be used in an amount of 0.01-4 mass% in order to improve mechanical characteristics, casting performance, corrosion resistance, and in particular improving the strength of the alloy [0019, Kuwabara].  Chen similarly discloses that the produced magnesium alloys may be used in the field of aerospace [0002, Chen].  The examiner submits it would have been obvious to one of ordinary skill in the art to substitute the zirconium content range of 0.01-4 mass% of Kuwabara for the zirconium content range of Chen as the zirconium content range of Kuwabara is an art recognized equivalent for producing magnesium alloys for aerospace applications and further in order to improve mechanical characteristics, casting performance, corrosion resistance, and in particular improving the strength of the alloy as taught by Kuwabara.  See MPEP 2144.06(II).  The examiner notes that the overlap of the magnesium alloy compositions of the instant application and Chen modified by Kuwabara and Rahim is prima facie obvious.  See MPEP 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734